DETAILED ACTION
This is response to Application 16/953,880 filed on 11/20/2020 in which claims 1-20 are presented for examination.

Allowable Subject Matter
Claims 4, 5, 7, 8, 12, 13, 15, 16 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1, 3, 9, 11, 17 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hwang et al. (US 2020/0169341 A1).

1. Regarding claims 1 and 9, Hwang teaches a baseband signal generation method  performed by a signal transmission apparatus (Figures 16 and 17 Paragraph [0232]), the baseband signal generation method  and apparatus comprising: mapping frequency-domain data for a plurality of component carriers to subcarrier resources; performing a frequency shift on the frequency domain-data allocated to the subcarrier resources; generating a time-domain signal by performing inverse fast Fourier transform (IFFT) on the frequency-shifted frequency-domain data using a single IFFT block; and generating a time-domain baseband signal by adding a cyclic prefix (CP) to the time-domain signal (Figures 16 and 17 Paragraphs [0232] and [0233] DFT, subcarrier mapper, IFFT unit, CP insertion unit; transceiver also includes a modulation mapper).

2. Regarding claims 3 and 11, Hwang teaches wherein when the signal transmission apparatus is a distributed unit (DU), the frequency-domain data is received from a central unit (CU) through a fronthaul interface (Hwang Figure 19; DU, Cu, interface).

3. Regarding claim 17, Hwang teaches a distributed unit (DU) comprising:
a fronthaul interface device for receiving frequency-domain data for a plurality of component carriers from a central unit (CU) (Figures 19; DU and CU);
a baseband signal generation apparatus for converting the frequency-domain data for the plurality of component carriers into a time-domain baseband signal using a single inverse fast Fourier transform (IFFT) block (Figures 16 and 17); and
Figures 16 and 17).

4. Regarding claim 18, Hwang teaches wherein the baseband signal generation apparatus comprises:
a subcarrier mapping unit for mapping the frequency-domain data to subcarrier resources;
a frequency shift unit for performing a frequency shift on the frequency domain-data allocated to the subcarrier resources;
an IFFT unit for generating a time-domain signal by performing IFFT on the frequency-shifted frequency-domain data using the single IFFT block; and
a cyclic prefix (CP) addition unit for generating a time-domain baseband signal by adding a CP to the time-domain signal (Figures 16 and 17 Paragraphs [0232] and [0233] DFT, subcarrier mapper, IFFT unit, CP insertion unit; transceiver also includes a modulation mapper)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2020/0169341 A1) in view of Perets et al. (USPN 9,871,607 B1).

5. Regarding claims 2, 10 and 19, Hwang does not explicitly disclose wherein the plurality of component carriers are contiguous component carriers in frequency domain.
Perets teaches wherein the plurality of component carriers are contiguous component carriers in frequency domain (Perets Figures 1 and 2 col 7 lines 20 to 35 contiguous sub-carriers).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the plurality of component carriers are contiguous component carriers in frequency domain as taught by Perets in the system of Hwang for maintaining phase continuity in communications see col. 1 lines 15-20 of Perets.


Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2020/0169341 A1) in view of Nazarathy (WO 2012/168926 A2).

6. Regarding claims 6 and 14, Hwang does not explicitly disclose wherein in the performing of the frequency shift, the frequency shift is performed so that a first half and a second half of the frequency-domain data allocated to the subcarrier resources are input to the IFFT block as being crossed with each other.
Nazarathy Figure 23B).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein in the performing of the frequency shift, the frequency shift is performed so that a first half and a second half of the frequency-domain data allocated to the subcarrier resources are input to the IFFT block as being crossed with each other as taught by Nazarathy in the system of Hwang for efficient wireless receiver of high throughput and low complexity see paragraph [0011] of Nazarathy. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Kim et al. (US 2021/0352526 A1) Paragraph [0070] to [0072]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE L LO/Primary Examiner, Art Unit 2466